Order, Family Court of the State of New York, Bronx County, entered on March 13, 1974, adjudicating appellant a juvenile delinquent, unanimously reversed, on the law, and the matter remitted to Family Court, Bronx County, for further proceedings. Admission of the operative facts, on the basis of which appellant was so adjudicated, was made by his Law Guardian alone without any statement whatever by the client. The infant was perfectly capable of speaking for himself and should have been heard. It cannot be said on this record that what amounted to a plea of guilty was knowingly and intelligently entered by appellant. (See Matter of Daniel D., 27 NY2d 90; Matter of Lawrence S., 29 NY2d 206.) Concur — Stevens, J. P., Markewich, Murphy, Capozzoli and Nunez, JJ.